Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  However, the only reference noted on the IDS is a Non-Patent Literature document identified as application number 16/584044.  Examiner has reviewed the accompanying Non-Patent Literature document submitted along with the IDS on February 5, 2020, but application number 16/584044 does not correspond to the Non-Patent Literature document, and hence 16/584044 is not considered.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to for the following informalities: “classifying one or more providers within the selected specialty and the selected as a specialist…”  This appears to be a typographical error, and in the interest of compact prosecution Examiner will interpret this language as recited “within the selected specialty and the selected market as a specialist.”  Appropriate correction is required.

Claim 3 is objected to for the following informalities: “adding the generating label to labels…”  This appears to be a typographical error, and in the interest of compact prosecution Examiner will interpret this language as recited “adding the generated label to labels.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, Claim 17 recites “the denominator population of providers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, Examiner will interpret Claim 17 as depending from Claim 16, based on Claim 8 (which recites substantially similar claimed features as Claim 17) depending from Claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-10 and 19-20 are drawn to methods for classifying medical providers, which is within the four statutory categories (i.e. process).  Claims 11-18 are drawn to a system for classifying medical providers, which is within the four statutory categories (i.e. machine).    

Prong 1 of Step 2A
Claim 1 recites:  A method of classifying a provider, comprising: 
analyzing, via at least one processor, claims data from providers within a selected specialty; 
identifying, at least partially via the analysis of the claims data, differentiating services from services performed by providers within the selected specialty and within a selected market; 
curating a list of differentiating services from the identified differentiating services; 
generating a data package including the list of differentiating services; 
analyzing practices of providers within the selected specialty and the selected market representing in the claims data; 
based on the analysis of the practices of providers, generating a data package including a distribution of a volume of at least one differentiating service of the list of differentiating services and performed by providers within the selected specialty and the selected market; 
determining a threshold within the distribution of the volume of the at least one differentiating service for classifying a provider as a specialist in performing the at least one differentiating service; 
generating a label representing a classification of providers as performing the at least one differentiating service based on the threshold; and 
classifying one or more providers within the selected specialty and the selected as a specialist in performing the at least one differentiating service based on the threshold and by assigning the generated label to the one or more providers.  
The limitations of analyzing claims data, identifying services within a specialty and market, curating and generating a list of the identified services, analyzing practices of providers, generating a distribution of volume of services within the specialty and market, determining a threshold for the distribution of volume of services, generating a label classifying the providers as performing the service based on the threshold, and classifying the providers within the specialty as a specialist based on the threshold, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned steps are directed towards following rules or instructions to classify medical providers by specialty, wherein a “specialty” represents a relationship between people because it defines the relationship between a provider and his or her field of expertise and his or her colleagues and/or his or her patients), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 11-18 and 19-20 is identical as the abstract idea for Claims 1-10, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a system and further requires assigning providers to a percentage ranking, and because the only difference between Claims 1 and 19 is that Claim 1 .
Dependent Claims 2-10, 12-18, and 20 include other limitations, for example Claims 2 and 12 recite generating specialty directories, Claim 3 recites adding a label to a directory of providers and/or determining whether to keep or remove providers from the directory, Claims 4 and 14 recite coding by specialty, Claims 5 and 15 recite analyzing claims data for different services, Claims 6 and 20 recite assigning each provider a percentage ranking, Claims 7-9 and 16-18 recite determining performance scores for providers, and Claim 13 recites analyzing practices of providers within a particular time period, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-10, 12-18, and 20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 11, and 19.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of generating a “data package” implying that the data represents electronic/digital data to be processed by a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0112]-[0114] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the data being processed to claims data and services data for medical providers, which amounts to limiting the abstract idea to the field of insurance and/or healthcare, see MPEP 2106.05(h); and/or
Additionally, dependent Claims 2-10, 12-18, and 20 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the machine learning feature recited in dependent Claim 10), and/or do not include any additional elements beyond those already recited in independent Claims 1, 11, and 19, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-10, 12-18, and 20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 11, and 18, and/or the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the machine learning feature of dependent Claim 10), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (Pub. No. US 2018/0165062).

Regarding Claim 19, Yoo discloses the following: A method of classifying a provider, comprising:
analyzing practices of providers within a selected specialty and a selected market by analyzing claims data (The system includes an analysis engine that access a claims database to determine a total number of procedures (i.e. practices) performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization, for example classifying a hospital as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
based on the analysis of the practices of providers, generating a data package representing a distribution of a volume of at least one differentiating service performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiating services) by a physician, e.g. see paragraph [0119].); 
determining a threshold within the distribution of the volume of the at least one differentiating service for classifying a provider as a specialist in performing the at least one differentiating service (The analysis engine includes a threshold for the clinical effectiveness requirement, e.g. see paragraphs [0122]-[0124].); 
generating a label representing a classification of providers as performing the at least one differentiating service based on the determined threshold (The analysis engine may store an indication (i.e. a label) of whether the physician exceeds the threshold, e.g. see paragraph [0124].); and 
classifying one or more providers as a specialist in performing the at least one differentiating service based on the threshold and by assigning the generated label to the one or more providers (The analysis engine ranks (i.e. classifies) physicians according to the degree to which they exceed the threshold, e.g. see paragraph [0124].).  

Regarding Claim 20, Yoo discloses the limitations of Claim 19, and Yoo further discloses the following:
The method of claim 1, further comprising assigning each provider within the selected market a percentage ranking within the distribution of a volume of the at least one differentiating service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see paragraphs [0121]-[0124], Fig. 3D.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kharraz Tavakol (Pub. No. US 2010/0228564).

Regarding Claim 1, Yoo discloses the following: A method of classifying a provider, comprising:
analyzing, via at least one processor, claims data from providers within a selected specialty (The system includes an analysis engine that access a claims database to determine a total number of procedures performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization, for example classifying a hospital as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
identifying, at least partially via the analysis of the claims data, differentiating services from services performed by providers within the selected specialty and within a selected market (The analysis engine identifies a number of procedures (i.e. differentiating services) performed by a plurality of physicians, wherein the plurality of physicians may be physicians employed by a particular organization such as a hospital (i.e. within a selected market), e.g. see paragraphs [0115]-[0118].); 
analyzing practices of providers within the selected specialty and the selected market representing in the claims data (The analysis engine determines a type and number of procedures performed from the claims data, e.g. see paragraphs [0115]-[0118].); 
based on the analysis of the practices of providers, generating a data package including a distribution of a volume of at least one differentiating service of the list of differentiating services and performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiating services) by a physician, e.g. see paragraph [0119].); 
determining a threshold within the distribution of the volume of the at least one differentiating service for classifying a provider as a specialist in performing the at least one differentiating service (The analysis engine includes a threshold for the clinical effectiveness requirement, e.g. see paragraphs [0122]-[0124].); 
generating a label representing a classification of providers as performing the at least one differentiating service based on the threshold (The analysis engine may store an indication (i.e. a label) of whether the physician exceeds the threshold, e.g. see paragraph [0124].); and 
classifying one or more providers within the selected specialty and the selected market as a specialist in performing the at least one differentiating service based on the threshold and by assigning the generated label to the one or more providers (The analysis engine ranks (i.e. classifies) physicians according to the degree to which they exceed the threshold, e.g. see paragraph [0124].).  
But Yoo does not teach the following:
(A)	curating a list of differentiating services from the identified differentiating services; 
(B)	generating a data package including the list of differentiating services.
(A)-(B)	Kharraz Tavakol teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an aggregator that provides (i.e. curates) a list of procedures (i.e. differentiating services) corresponding to specialties and sub-specialties, wherein the system utilizes the list to respond to a query regarding which physicians are able to perform which procedures, e.g. see paragraphs [0146] and [0179]-[0181], Fig. 7 – that is, the system generates electronic data comprising the list (i.e. a data package), and compares the query to the electronic data in order to determine which procedures are available from which physicians.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Yoo to incorporate the electronic data package comprising the list of procedures as taught by Kharraz Tavakol in order to provide users with the appropriate physicians according to the user query, e.g. see Kharraz Tavakol paragraphs [0179]-[0181] and Yoo paragraph [0108], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  

Regarding Claims 2, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, further comprising generating one or more data packages representing service or specialty-specific directories of the classified one or more providers (The system generates a visual indication of the level of expertise for physicians for a plurality of specialties and/or procedures, e.g. see Yoo paragraphs [0050] and [0071]-[0072], Figs. 2B-2D.).

Regarding Claim 3, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, and Yoo further teaches the following: The method of claim 1, further comprising:
performing one of adding the generating label to a directory already including the one or more providers or comparing the generated label to labels of the one or more providers with a directory (The system compares physician profiles to previously analyzed profiles to determine whether the physicians satisfy a requirement, for example the clinical effectiveness requirement, e.g. see Yoo paragraphs [0067] and [0122]-[0124].); and 
based on the addition or comparison, determining whether to keep or remove the one or more providers from the directory (The system performs the comparison periodically in order to determine whether to update the physicians data, e.g. see Yoo paragraphs [0126] and [0133] – that is, it would have been obvious to one ordinarily skilled in the art of healthcare to keep or remove the physician from the “satisfied the requirement” group if the physician’s updated data indicates that they no longer satisfy the requirement.).

Regarding Claim 4, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, further comprising mapping the at least one differentiating service of the list of differentiating services to one or more coding fields of claims data, wherein mapping at least one differentiating service to one or more coding fields of claims data comprises mapping at least one differentiating service to coding fields of claims data via one or more of field mapping or field value mapping methodologies (The analysis engine accesses a claims database to determine procedures performed, e.g. see Yoo paragraph [0116], wherein the data accessed may include procedure codes, for example an ICD code, e.g. see Yoo paragraphs [0120] and [0154]-[0155].).

Regarding Claim 5, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 4, and Yoo further teaches the following:
The method of claim 4, wherein analyzing the practices of providers within the selected specialty and the selected market comprises analyzing claims data utilizing mapping data from the mapped at least one differentiating service (The analysis engine accesses a claims database to determine procedures (i.e. differentiating services) performed by physicians, e.g. see Yoo paragraph [0116], wherein the data accessed may include procedure codes (i.e. mapping data for the differentiating services), for example an ICD code, e.g. see Yoo paragraphs [0120] and [0154]-[0155].). 

Regarding Claim 6, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, further comprising assigning each provider within the selected market a percentage ranking within the generating distribution of a volume of the at least one differentiating service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see Yoo paragraphs [0121]-[0124], Fig. 3D.). 

Regarding Claim 10, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, wherein classifying one or more providers as a specialist comprises utilizing machine-learning techniques to determine the labels representing classifications for classifying the one or more providers (The analysis engine may utilize machine learning to assign weights to each requirement, e.g. see Yoo paragraph [0136], wherein the requirements may include a clinical effectiveness requirement, e.g. see Yoo paragraphs [0121]-[0124], and [0133].). 

Regarding Claim 11, Yoo discloses the following: A system comprising:
at least one processor (The system includes a processor, e.g. see paragraphs [0025]-[0027], [0034], and [0169].); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (The functions of the system may be embodied as a computer program stored on a non-transitory computer readable medium, e.g. see paragraph [0171].), cause the system to:
analyze practices of providers within the selected specialty and the selected market (The system includes an analysis engine that access a claims database to determine a total number of procedures (i.e. practices) performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization employing the physicians, for example classifying a hospital (i.e. a market) as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
based on the analysis of the practices of providers, generate a distribution of a volume of at least one differentiating service performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiating services) by a physician, e.g. see paragraph [0119].); 
determine a threshold within the distribution of the volume of the at least one differentiating service for qualifying a provider as a specialist in performing the at least one differentiating service (The analysis engine includes a threshold for the clinical effectiveness requirement, wherein the physicians are ranked according to how much they exceed the threshold by, e.g. see paragraphs [0121]-[0124].); 
assign each provider within the selected market a percentage ranking within the distribution of a volume of the at least one differentiating service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see paragraphs [0121]-[0124], Fig. 3D.);
generate classifiers for one or more providers, each classifier including an indication of the threshold, the provider's percentage ranking, and the specialty in performing the at least one differentiating service (The providers are categorized into cohorts, displaying whether the providers have exceeded the threshold, the percentage ranking, and corresponding to the type of procedure, e.g. see paragraphs [0121]-[0124], Fig. 3D.); and
assign the classifiers to respective one or more providers (The categorization may include a plurality of providers, e.g. see Fig. 3D.).
But Yoo does not teach the following:
(A)	curate a list of differentiating services performed by providers within a selected specialty and a selected market.
(A)	Kharraz Tavakol teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an aggregator that provides (i.e. curates) a list of procedures (i.e. differentiating services) corresponding to specialties and sub-specialties, wherein the system utilizes the list to respond to a query regarding which physicians are able to perform which procedures, e.g. see paragraphs [0146] and [0179]-[0181], Fig. 7 – that is, the system generates electronic data comprising the list (i.e. a data package), and compares the query to the electronic data in order to determine which procedures are available from which physicians.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Yoo to incorporate the electronic data package comprising the list of procedures as taught by Kharraz Tavakol in order to provide users with the appropriate physicians according to the user query, e.g. see Kharraz Tavakol paragraphs [0179]-[0181] and Yoo paragraph [0108], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  

Regarding Claims 12 and 14-15, the limitations of Claims 12 and 14-15 are substantially similar to those claimed in Claims 2 and 4-5, respectively, with the sole difference being that Claims 12 and 14-15 recite a system whereas Claims 2 and 4-5 recite a method.  Specifically pertaining to Claims 12 and 14-15, Examiner notes that Yoo teaches both systems and methods for executing the claimed features, e.g. see Yoo paragraph [0017], and hence the grounds of rejection provided above for Claims 2 and 4-5 are similarly applied to Claims 12 and 14-15.

Regarding Claim 13, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 11, and Yoo further teaches the following:
The system of claim 11, wherein analyzing practices of providers within the selected specialty and the selected market comprises analyzing practices of providers within a specific period of time (The analysis engine may analyze data over a particular period of time, for example a retrospective time period of a previous day, month, quarter, or year, e.g. see Yoo paragraphs [0118]-[0119] and [0121]-[124].). 

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoo and Kharraz Tavakol in view of Smith (Pub. No. US 2009/0106225).

Regarding Claim 7, the combination of Yoo and Kharraz Tavakol teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim I, further comprising determining a denominator population of providers qualifying as specialists in performing the at least one differentiating service within the selected market.
(A)	Smith teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to group physicians based on their specialties and subspecialties (i.e. a denominator population), e.g. see paragraphs [0036]-[0039], to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Yoo and Kharraz Tavakol to incorporate the subspecialty grouping as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Yoo, Kharraz Tavakol, and Smith teaches the limitations of Claim 7, and Smith further teaches the following:
The method of claim 7, further comprising determining performance scores of the providers of the denominator population of providers (The system calculates an expertise score for the physicians based on the physicians’ subspecialties, e.g. see Smith paragraphs [0036]-[0039].  It would have been obvious to modify the combination of Yoo and Kharraz Tavakol to incorporate the scoring based on the subspecialties of physicians as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011].).

Regarding Claim 9, the combination of Yoo, Kharraz Tavakol, and Smith teaches the limitations of Claim 8, and Smith further teaches the following:
The method of claim 8, further comprising curating a network of providers based on the performance scores of the providers of the denominator population of providers (The system generates a list of physicians based on the physicians’ specialties and subspecialties and further based on the physicians’ expertise scores, e.g. see Smith paragraphs [0036]-[0039].  It would have been obvious to modify the combination of Yoo and Kharraz Tavakol to incorporate the scoring based on the subspecialties of physicians as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011].).

Regarding Claims 16-18, the limitations of Claims 16-18 are substantially similar to those claimed in Claims 7-9, respectively, with the sole difference being that Claims 16-18 recite a system whereas Claims 7-9 recite a method.  Specifically pertaining to Claims 16-18, Examiner notes that Yoo teaches both systems and methods for executing the claimed features, e.g. see Yoo paragraph [0017], and hence the grounds of rejection provided above for Claims 7-9 are similarly applied to Claims 16-18.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686